Mr. Ohief Justice Smyth
dissenting:
I cannot give my assent to the conclusion reached by the majority with respect to the liability of the street railway company. If the District had directed the company to lay its track in the manner in which the track in question was laid, then, in my opinion, the company would not be liable. But there is no evidence here that any direction or command which the company was bound to obey was given with respect to the subject. The company prepared its plan and submitted it to the district engineer, who, according to the company’s engineer, approved it, and afterwards Supervised the construction of the track. There is no proof that the city directed the construction of the track in the manner complained of. Here, in my opinion, lies the distinction between this case and those referred to in the majority opinion. The mere permission to construct the track in a certain way is one thing, while a direction to construct it in that way is quite another. In the former case no reason appears why the city approving the plan should be held for damages resulting from defects in it, while the railway corporation -which originated and executed the plan for its own benefit, should be saved from all responsibility.
*109The majority opinion cites Thomp. Neg. 2d ed. sec. 1304; Campbell v. Frankford & S. C. R. Co. 139 Pa. 522, 21 Atl. 92; Seibert v. Missouri P. R. Co. 188 Mo. 657, 70 L.R.A. 72, 87 S. W. 995, and Morie v. St. Louis Transit Co. 116 Mo. App. 12, 91 S. W. 962, in support of its views upon this point. Thompson says a street railway company is relieved from responsibility where it constructs and maintains its track “in accordance with the mode prescribed by the municipal corporation.” (Italics mine.) In the Campbell Case there was no evidence that the depression complained of was built by the railway company, and therefore it was presumed to be the product of the city. In the Seibert Case it appears that the defective structure was erected in pursuance of an ordinance of the city and in compliance with its directions. In the Movie Case it was held that, where a switch was constructed in a street in harmony with a license from the city, it was presumptively safe, and the burden was on anyone who was injured to prove that it was “a nuisance and unlawful despite the fact that it ■was licensed.” It will be observed that none of these go so far as the majority opinion in denying the street railway company’s liability.
On the other hand, in Osgood v. Lynn & B. R. Co. 130 Mass. 492, 493, the supreme judicial court of Massachusetts made the distinction for which I am contending. The lower court was asked, but refused, to charge that “if the tracks of the defendant corporation wrere constructed in conformity with the requirement s of the municipal authorities and to the satisfaction of the superintendent of streets, the defendant would not be liable for any injury resulting from the mode in which the tracks wrere laid.” Instead, it instructed the jury that if the street railway track complained of was defective the company would be liable even though it was “constructed to the satisfaction of the superintendent of streets,” and then added: “But that, if the municipal authorities required the tracks to be constructed in the manner claimed to constitute the defect, the defendant is not liable in this action.” These rulings were sustained as a correct expression of the law.
Brown v. Metropolitan Street R. Co. 60 App. Div. 184, 70 *110N. Y. Supp. 40, affirmed in 171 N. Y. 699, 64 N. E. 1119, is not unlike the case at bar in its facts. It was there claimed that a cable slot in a street was too wide, and because of this the bicycle on which plaintiff was riding dropped in, and he was injured. The. court held that, if “the opening was made in such a way as to create a nuisance, the defendant is [was] not protected by the grant of authority to interfere with the highway.” The supreme court of Alabama in Montgomery Street R. Co. v. Smith, 146 Ala. 316, 39 So. 757, 762, said: “The fact that the city engineer might have been looking after the work did not release the defendant from the duty resting upon it to keep that part of the street in safe condition.” Other decisions bearing upon the same question are: Houston City Street R. Co. v. Delesdernier, 84 Tex. 82, 19 S. W. 366; Alton & U. A. Horse R. Co. v. Deitz, 50 Ill. 210, 99 Am. Dec. 509; Delzell v. Indianapolis & C. R. Co. 32 Ind. 45.
The street railway company, in my judgment, is liable, and the case should be affirmed both as to it and the District.
A motion for a rehearing was denied August 12, 1918.